

113 HR 3927 IH: To amend section 3716 of title 31, United States Code, to raise to at least the poverty line the amount of Social Security benefits that are exempt from being offset to satisfy student loan debt.
U.S. House of Representatives
2014-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3927IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 3716 of title 31, United States Code, to raise to at least the poverty line the amount of Social Security benefits that are exempt from being offset to satisfy student loan debt.1.Amendment to raise to the poverty line the amount of Social Security benefits that are exempt from being offset to satisfy student loan debt(a)AmendmentSection 3716(c)(3) of title 31, United States Code, is amended—(1)in clause (i), by inserting after except as provided in clause (ii) the following: or clause (iii); and(2)by adding at the end the following new clause:(iii)For purposes of clause (ii), in the case of a claim for student loan debt, in lieu of the exemption amount of $9,000 applicable with respect to payments due an individual under the Social Security Act, the amount of the poverty line shall be the exemption amount. For purposes of this clause—(I)the term student loan debt means the outstanding balance of principal or interest owed on any loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and(II)the term poverty line means the annual poverty guideline for the applicable calendar year (as updated annually in the Federal Register by the Department of Health and Human Services under the authority of section 673(2) of the Omnibus Budget Reconciliation Act of 1981) as applicable to a single individual for the year in which the exemption under clause (ii) is applied..(b)Effective dateThe amendment made by this Act shall apply with respect to payments made under the Social Security Act after the date that is 90 days after the date of the enactment of this Act.